Citation Nr: 1717187	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Wade Jenkins, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2016 rating decisions of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded in March and December 2015 by other Veterans Law Judges (VLJs); it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that, although the Veteran filed a timely November 2016 notice of disagreement (NOD) appealing an October 2016 denial of service connection for bilateral hearing loss, a statement of the case (SOC) has not been issued addressing that matter.  The filing of a NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  Thus, the Board must take jurisdiction of the matter for the limited purpose of ordering corrective action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Turning to the Veteran's claim seeking service connection for an acquired psychiatric disability, the Board finds that the April 2016 VA examination report (obtained pursuant to the most recent remand) raises a number of concerns that require further clarification.  First, the Board notes that the examiner essentially concludes that the Veteran had psychiatric problems prior to service that were not exacerbated therein.  This presents a problem because the Veteran's service treatment records (STRs) include an enlistment examination that notes no psychiatric problems, complaints, or diagnoses.  As such, he is presumed to be of sound condition at enlistment, and may only be rebutted by clear and unmistakable evidence that a pertinent injury or disease (1) existed prior to service and (2) was not aggravated therein.  38 U.S.C.A. § 1111.  The examiner does not provide the level of medical certainty required to rebut this presumption of soundness under the law; further clarification is needed.

Moreover, the October 2016 examiner properly notes that one of the Veteran's alleged stressors involves his time at Eglin Air Force Base (AFB).  While the examiner acknowledges that this experience was stressful, she explicitly noted that it did not involve fear of hostile military or terrorist activity and found his experience would only have temporarily exacerbated his psychiatric symptoms.  Confusingly, she explained this finding by noting that the Veteran served "during the Cuban Missile Crisis when hostile enemy activity was feared imminent."  Moreover, the Board notes that the finding that this stressor did not involve fear of hostile military or terrorist activity is patently contradictory to the several other records describing his experience at Eglin AFB.  Notably, his private psychologist (Dr. Dimitross) notes in a June 2012 correspondence that the Veteran suffered from serious anxiety during service that was worsened during the Cuban Missile Crisis, when "he was convinced that the world was going to come to an end."  The Veteran himself submitted a statement indicating that he felt "boxed in" and the only thing he could do was either clean his weapons or think about a potential battle with Russians or Cubans.  He also expressly said that he was "worried about being blown up" and "did not see a scenario where [he] would live," essentially resulting in his spending two months "planning on [his] death."  Thus, the evidence leaves relatively little doubt that the Veteran certainly experienced a stressor related to fear of hostile military or terrorist activity during service at Eglin AFB.  Consequently, the examiner's opinion seems to rely in part on an unclear and potentially reductive interpretation of the Veteran's reported stressor in service.  It is therefore inadequate, and a new opinion is needed.

Furthermore, the October 2016 examiner noted that the Veteran's private psychologist found evidence of avoidant and schizoid personality disorders, but did not discuss the nature or likely etiology of any such disorders.  Notably, while direct service connection of personality disorders is precluded by governing regulations, such disabilities may be service connected if they are "proximately due to or the result of" another service-connected disease or injury.  See 38 C.F.R. §§ 3.310(a), 4.127.  Therefore, as the matter must already be remanded for additional clarification, the Board finds it appropriate to also clarify whether the Veteran has any personality disorders and, if so, whether such disorders are caused by a potentially service-connected psychiatric disability.  Similarly, the October 2016 examiner diagnosed alcohol use disorder and opined that such was not related to any service-connected condition.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation for alcohol abuse that is secondary to service-connected disability may be awarded.  See Allen v. Principi, 237 F.3d 1368, 1371-81 (Fed. Cir. 2001).  As such, the Board finds it also appropriate to determine whether the Veteran's alcohol use disorder is caused or aggravated by any potentially service-connected psychiatric disabilities.

Finally, VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  However, as the Veteran's increased rating claim was originally certified to the Board in 2013, the DSM-IV applies in this case.  Thus, any examinations in conjunction with this matter should use the DSM-IV rather than the DSM-5.

In light of the above, the Board finds that a supplemental medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment records.  

2. Then, forward the Veteran's records to the October 2016 VA examiner for a clarifying medical opinion.  The examiner should note that the Veteran's claim must be considered pursuant to the DSM-IV and that the Board has conceded the Veteran experienced a stressor in service related to fear of hostile military or terrorist activity.  Based on a review of the entire record, the examiner should respond to the following:

a. Is there clear and unmistakable evidence that the diagnosed major depressive disorder or unspecified anxiety disorder pre-existed the Veteran's military service?

b. If so, is there also clear and unmistakable evidence that the diagnosed major depressive disorder or unspecified anxiety disorder were not aggravated beyond its natural progression during service?

c. If either major depressive disorder or unspecified did not clearly and unmistakably pre-exist service, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his reported stressors related to fear of hostile military or terrorist activity therein?

d. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed alcohol use disorder is either: 

i. proximately due to or the result of a diagnosed psychiatric disability; or

ii. aggravated beyond its natural progression by a diagnosed psychiatric disability?

e. Does the Veteran also have any personality disorder(s)?  If not, please reconcile such finding with conflicting findings from the October 2016 VA examination report and in Dr. Dimitross' June 2011 and June 2012 correspondences.

f. For each personality disorder diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disorder is proximately due to or the result of a diagnosed psychiatric disability?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

4. The AOJ should also issue an appropriate SOC addressing the Veteran's appeal seeking service connection for bilateral hearing loss.  The Veteran had his representative should be notified of the time constraints for and means of perfecting his appeal in that matter.  If he does properly and timely perfect that appeal, it should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




